Opinion issued April 12, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00968-CV
                            ———————————
   SCOTT M. CLEARMAN AND THE CLEARMAN LAW FIRM, PLLC,
                        Appellants
                                        V.
                    CLEARMAN PREBEG, LLP, Appellee


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-69512


                          MEMORANDUM OPINION

      On March 14, 2016, appellants Scott M. Clearman and The Clearman Law

Firm, PLLC, filed a “Notice of Mootness” indicating that this appeal has become

moot because the parties have settled all disputes in the underlying case. The Court

construes the “Notice of Mootness” as a motion for voluntary dismissal of this
appeal. See TEX. R. APP. P. 42.1(a)(1). More than ten days have elapsed since the

filing of the motion, and no party has objected. See TEX. R. APP. P. 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Massengale, and Huddle.




                                          2